DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because none of the figures show the reference character “30” for the housing as described in paragraphs [0034] and [0045] of Applicant’s specification.  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fixed end of the control switch”, “power supply end of the compressor”, and the “exhaust end of the compressor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Objections

Claims 9, 10, 13-15 and 20 are objected to because of the following informalities:  
Claim 9 Lns.4-6: should be amended to recite "providing the overload protection for the pressure of the compressor to be protected; providing the overload protection for the at least one of the temperature or the current of the compressor to be protected" since the claim incorporates all of the limitations of claim 1, which already provides the antecedent basis for all of the aforementioned claim limitations.
Claim 10 Lns.3 and 10: the clauses “providing overload protection” and “providing overload protection for at least one” should be amended to recite “providing the overload protection” and “providing the overload protection for the at least one” for similar reasons provided for the objection provided for claim 9 above.
Claim 10 Ln.14: the clause “from the temperature contact” should be amended to recite “from a temperature contact” in order to provide the proper antecedent basis for the claim limitation.
See next page→

Claims 14 and 15: every instance of “The compressor” and “the compressor” should be amended to recite “The compressor to be protected” and “the compressor to be protected” for similar reasons provided in the objection for claim 13 above.
Claim 20 Ln.1: the clause “A compressor” should be amended to recite “The compressor to be protected” since the claim is a linking claim that links to claim 9, which links to claim 1, which provides the antecedent basis for the claimed compressor. In other words, the clause “A compressor” is believed to be referring to the “compressor to be protected” as claimed in claim 1.
The Office requests Applicant’s cooperation in reviewing and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is believed to be indefinite because of the limitation “in a case where the overload protection device comprises a housing”. The way the limitation is structured, the claimed housing is not positively recited (i.e., it is not clear if the housing is required or not) because of the clause “in a case”. The phrase “in a case” implies that it encompasses embodiments in which a “housing” is not required, and thus not requiring the prior art to have the claimed “housing”.  Therefore it is unclear what the intended scope of the claim is.  For the purposes of examination, the claim was interpreted as positively reciting (i.e., requiring the housing as claimed) the housing. The claim should be amended to remove the clause “in a case”.


Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 
Claim 13 is merely a linking claim that links to claim 1, but does not further narrow claim 1.  In other words, claim 13 does not provide any further limitations that further defines either the compressor or the overload protection device of claim 1. The compressor claimed in claim 13 is already introduced in claim 1 (see line 4 of the claim 1, and see claim objection above), and is therefore a redundant claim.  Claim 13 should be cancelled or be provided with further limitations that further defines either the compressor or the overload protection device. Claims 14 and 15 should be amended to be dependent on claim 1 should Applicant decide to cancel claim 13.
For the purposes of examination, claim 13 was examined on the merits.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


See next page→
Claims 1-2, 6-7, 9, 13, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashikata (US 20100207563).
Regarding claim 1, Higashikata discloses (Figs.2-3):
An overload protection device (18), comprising: a first overload protection mechanism (17) and a second overload protection mechanism (16 and/or 12), wherein: the first overload protection mechanism (17) is configured to provide overload protection for a pressure of a compressor to be protected (11) (First Protection Mechanism to provide Overload Protection for a Pressure: [0036]: mechanism 17 is explicitly called a pressure switch, and will thus provide protection based on pressure); and, the second overload protection mechanism (16 and/or 12) is configured to provide overload protection for at least one of a temperature or a current of the compressor to be protected (11) (Fig.2, [0040], and [0042]: the second overload protection mechanism 16 and/or 12 is a thermally responsive protector that reacts to temperature and current in order to protect the compressor 11).
Regarding claim 2, Higashikata further discloses:
A housing (18A and B), wherein the overload protection device (18) has one or more of the following features: the first overload protection mechanism (17) and the second overload protection mechanism (16 and/or 12) are adaptively installed in the housing (18A and B), respectively (First and Second Overload Protection Mechanism installed in Housing: See Fig.3); the housing is filled with an inert gas; the first overload protection mechanism (17) and the second overload protection mechanism (16 and/or 12) are integrally disposed (See Fig.3) or are disposed in series ([0036]).
Regarding claim 6, Higashikata further discloses:
See next page→


    PNG
    media_image1.png
    724
    889
    media_image1.png
    Greyscale

Regarding claim 7, Higashikata further discloses:
See next page→


    PNG
    media_image2.png
    592
    869
    media_image2.png
    Greyscale


An overload protection method by using the overload protection device according to claim 1 (See Rejection of Claim 1), comprising one or more of the following steps: providing the overload protection for the pressure of the compressor to be protected (11) (Fig.3 and [0036]: the mechanism 17 is explicitly called a pressure switch, and will thus provide protection based on pressure); providing the overload protection for the at least one of the temperature or the current of the compressor to be protected (11) (Fig.2, [0040], and [0042]: the second overload protection mechanism 16 and/or 12 is a thermally responsive protector that reacts to temperature and current in order to protect the compressor 11).
Regarding claim 13, Higashikata further discloses:
The compressor to be protected (11), comprising: the overload protection device according to claim 1 (See Rejection of Claim 1).
Regarding claim 15, Higashikata further discloses:
An electric appliance ([0001]: the air conditioner is the electric appliance), comprising: the compressor according to claim 13 (See Rejection of Claim 13).
Regarding claim 16, Higashikata further discloses:
Wherein the electrical appliance comprises at least one of an air conditioner, a refrigerator or a water heater ([0001]: the electric appliance is an air conditioner).
Regarding claim 18, Higashikata further discloses:
Wherein the housing (18A and B) comprises a base (18B) and a shell cover (18A), wherein the housing (18A and B) has one or more of the following features: the base comprises a heat resistant resin base; the shell cover (18A) comprises a metal shell ([0037]).
Regarding claim 19, Higashikata further discloses:
Wherein, in a case where the overload protection device (18) comprises a housing (18A and B), the overload protection device (18) has one or more of the following features: the first terminal (18D) and the second terminal (18C) are respectively inserted into a base (18B) of the housing (18A and B) and protrude from the housing (18A and B) (Fig.3: the terminals 18D,C protrude from the base 18B of the housing 18A and B); the first contact end of the temperature contact piece is adaptively disposed on a shell wall of a shell cover of the housing, wherein the shell cover is in a shape of a cylinder or a quadrangular prism.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Higashikata (US 20100207563).
Regarding claim 14, Higashikata further discloses:
Wherein the compressor (11) has one or more of the following features: the overload protection device (18) is connected in series with a main circuit (See Fig.2 for the main circuit of the Motor 3) of a motor (3) of the compressor (11) (Fig.2 and [0036]: the fuse 16 of the overload protection device 18 is connected in series to the motor 3).
However, the relied upon embodiment of Higashikata does not explicitly teach: 
See next page→

However, Higashikata presents another embodiment that teaches (Fig.8):  
The overload protection device (107 and 109) is adaptively installed in a top shell (102B) or a high pressure chamber of the compressor (101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Higashikata such that the overload protection device is installed in a top shell of the compressor, as taught by the additional embodiment of Higashikata, in order to achieve the improved sealed compressor assembly as taught by Higashikata ([0008]).  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Higashikata (US 20100207563) in view of Sanford (US 4581509).
Regarding claim 3, Higashikata further discloses:
Wherein the first overload protection mechanism (17) comprises: a pressure diaphragm (17B) and a control switch (17A and C), wherein; and at least one fixed end (17A) of the control switch (17A and C) is adaptively connected to a power supply end (See Figure of Claim 6) of the compressor to be protected (11) through the second overload protection mechanism (16 and/or 
However, Higashikata does not disclose:
A pressure diaphragm, a transmission rod and a control switch, wherein: a first end of the transmission rod adaptively in contact with the pressure diaphragm; a second end of the transmission rod is adaptively in contact with a control end of the control switch; and at least one fixed end of the control switch is adaptively connected to a power supply end of the compressor to be protected through the second overload protection mechanism.
Sanford however teaches (Fig.1):
A pressure diaphragm (64), a transmission rod (48) and a control switch (the cantilever 36, dimple 46, movable contact 40 and stationary contact 42 define the control switch), wherein: a first end (Fig.1: the top end of the transmission rod 48) of the transmission rod (48) adaptively in contact with the pressure diaphragm (64); a second end (Fig.1: the bottom end of the transmission rod 48) of the transmission rod (48) is adaptively in contact with a control end (46) of the control switch.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sanford to modify the first overload protection mechanism of Higashikata such that it has a transmission rod with one end that is adaptively in contact with the pressure diaphragm and another end that is adaptively in contact with a control end of the control switch, as claimed, in order to provide a first overload protection mechanism with a more uniform motion transfer characteristic due to 
Regarding claim 4, Higashikata further discloses:
Wherein the first overload protection mechanism (17) further comprises a pressure sensing port (See Figure Below), wherein the overload protection device (18) has one or more of the following features: the pressure sensing port is adaptively disposed with the pressure diaphragm and is configured to allow refrigerant vapor of an exhaust end of the compressor to be protected to pass through and arrive at the pressure diaphragm, wherein the refrigerant vapor deforms the pressure diaphragm to force the transmission rod to move so as to turn on or turn off the control switch; in a case where the overload protection device (18) comprises a housing (18A and B), the pressure sensing port is adaptively disposed at a position of the housing opposite (See Figure Below) to the pressure diaphragm (17B); the pressure sensing port communicates with an external environment (Fig.3 and [0038]: the port communicates with an external environment to actuate the diaphragm 17B) of the first overload protection mechanism (17), and other parts of the first overload protection mechanism (17B) other than the pressure sensing port are all sealed (Fig.3, [0037], [0038]: the housing 18A,B is a sealed housing except for the port, just as shown in figure 2 of Applicant’s figures).

See next page→

    PNG
    media_image3.png
    554
    850
    media_image3.png
    Greyscale

Regarding claim 5, Higashikata further discloses:
Wherein the overload protection device (18) has one or more of the following features: the pressure diaphragm (17B) comprises a metal diaphragm ([0038]); the control switch comprises a microswitch.

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Higashikata (US 20100207563) in view of Hori (US 8717140).
Regarding claim 8, Higashikata does not explicitly disclose:
Wherein the overload protection device has one or more of the following features: the heater comprises a resistance wire; the temperature contact piece comprises a bimetal piece or a trimetal piece, the temperature contact piece is configured to deform when being heated, based on at least one of an environment temperature of the compressor to be protected or a current of a 
Hori however teaches (Figs.1-2):
Wherein the overload protection device (1) has one or more of the following features: the heater (12) comprises a resistance wire (Fig.2: the heater 12 is a resistance wire, as evidenced by CN 104217896, cited in the IDS, including Original Copy); the temperature contact piece comprises a bimetal piece or a trimetal piece, the temperature contact piece is configured to deform when being heated, based on at least one of an environment temperature of the compressor to be protected or a current of a motor of the compressor to be protected, to connect to or disconnect from the temperature contact; the temperature contact comprises a stationary contact and a movable contact, wherein the temperature contact has one or more of the following features: the stationary contact is adaptively disposed with one end of the second terminal, the movable contact is adaptively disposed with the second contact end of the temperature contact.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hori to modify the device of Higashikata such that the heater is a resistance wire, as claimed, in order to achieve the reliable cut off function due to the structure of the resistance wire as taught by Hori (Col.4 Lns.25-29).
Regarding claim 10, Higashikata does not disclose:
See next page→

Hori however teaches (Fig.1):
Wherein the overload protection device (1) has one or more of the following features: providing overload protection for the pressure of the compressor to be protected comprises: in a case where the pressure of refrigerant vapor from an exhaust end of the compressor to be protected exceeds a set pressure range, a pressure diaphragm in the first overload protection mechanism deforms to force a transmission rod to move to turn off a control switch, so as to provide overload protection for the pressure of refrigerant vapor of the compressor to be protected; providing the overload protection for the at least one of the temperature (Col.3 Lns.35-
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hori to modify the second overload protection mechanism (specifically the thermal switch 12 of the second overload protection mechanism 16 and/or 12) of Higashikata such that it has a temperature contact piece and a temperature contact that provides the overload protection for the temperature of the compressor to protected, as claimed, in order to provide an improved thermal switch with an improved durability and current cutoff performance as taught by Hori (Col.2 Lns.55-61). 
Regarding claim 11, Higashikata further discloses:
In a case where the pressure of refrigerant vapor does not exceed the set pressure range, an environment temperature does not exceed the set temperature range, and the current of the .

Claims 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Higashikata (US 20100207563) in view of Laskowski (US 20180223697).
Regarding claims 12, 17, and 20, Higashikata does not disclose:
(Claim 12) A storage medium comprising at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to: execute the overload protection method according to claim 9.
(Claim 17) A processor configured to run a program to execute the overload protection method according to claim 9.
(Claim 20) A compressor, comprising, a memory configured to store a plurality of instructions; and a processor configured to load the plurality of instructions to execute the overload protection method according to claim 9.
Laskowski however teaches (Figs.1 and 3):
(Claim 12) A storage medium (38) comprising at least one non-transitory computer-readable medium (40) including one or more instructions that, when executed by at least one processor (39), cause the at least one processor (39) to perform a tripping operation and/or a shutdown operation (Fig.3 and [0033]: the memory/CRM 40 stores instructions that are executed by the processor 39).
See next page→

(Claim 20) A compressor (20), comprising, a memory (40) configured to store a plurality of instructions ([0033]); and a processor (39) configured to load the plurality of instructions ([0033]) trip operations and/or shutdown operations ([0033]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Laskowski to modify the device of Higashikata such that the compressor to be protected has a storage medium that has at least one non-transitory computer-readable medium that includes one or more instructions that are executed by one or more processors to perform the overload protection method according to claim 9, as respectively claimed in claims 12, 17, and 20, in order to further ensure that the overload protection device is more accurately tripped due to the storage medium having the ability to monitor the circuit.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other overload protection devices that have a pressure switch and/or a thermal switch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835